DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is response to the application filed on 05/31/2019.
Claims 1-20 are pending and herein considered. 
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Oath/Declaration
The receipt of oath/declaration is acknowledge.
Drawings
The drawings were received on 05/31/2019.  These drawings are reviewed and accepted by the Examiner.
Information Disclosure Statement
The information disclosure statement (IDS), submitted on 05/31/2019 and 12/17/2019, are in compliance with the provisions of 37 CRR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 4, 5, 10-19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out 
Claims 2, 4-6, 11, 13, 14, 15 and 20 recites the limitation " the local repository” in lines 1, line 2 and 4, lines 1-2, line 2, line 1, line 3, 4 and 5, line 2, lines 4-5.  There is insufficient antecedent basis for this limitation in the claim. 
Claims 10, 11, 12, 15-18 and 19 recites the limitation "the access point” in lines 8-9, line 2, lines 2-3, line 1, lines 2-3, line 2, line 3, lines 8-9 and line 15.  There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
Claims 1-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph set forth in this Office action.
References cited but not used 
The prior arts made or record and not relied upon are considered pertinent to applicant's disclosures. Kim et al., "WiSlow: A Wi-Fi Network Performance Troubleshooting Tool for End Users", IEEE Conference on Computer Communications, 2014, pp. 862-870, discloses multiple Wi-Fi devices; a probing client (end-user machine) requests cooperative clients to perform a WiSlow diagnostics as described in previous sections. It then receives the diagnostic result containing the type of detected device and its interference strength from each client and the inte1ference strength of a microwave oven can be determined based on a magnitude of 60 Hz in the FFT and interference strength can be considered equivalent to the mass in the formula of the center of mass. 

spectral analysis and classification operations on the received RF signals and the classification unit may first determine whether the current FFT capture is the first detected FFT capture.
Coughlin et al. (U.S 2018/0152843), discloses broadcast a MAC ID of the subscriber device to the public access point and obtain an SSID of the home access point, the SSID obtained based on the MAC ID via an exchange with the repository for storing credentials for remote access; and insert the received SSID in a rendered list of SSIDs available for connection via the public access point. 
Rothschild (U.S 2013/0060812) discloses the access point provides elements coupled to the premises network access to the Internet or other communication network as well as remote computer servers and information repositories. 
Ponnuswamy (U.S 2011/0242984) discloses the FFT information obtained from 
MHz channels is sufficient for the interference classifier. The process herein disclosed uses a combination of 20 MHz and 40 MHz scanning to optimize scan efficiency without sacrificing the ability to receive and decode 802.11 signals or classify interferers where the FFT sample with the highest signal strength is not always selected for all channels. Once the identity of the frequency hopper is known based on the interferer classification.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN-HUONG TRUONG whose telephone number is (571)270-5829.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAN-HUONG TRUONG/Primary Examiner, Art Unit 2464  
05/13/2021